PER CURIAM.
Now this day come the parties by their counsel and present and file a stipulation to dismiss this appeal, which said stipulation is in the words and figures following, to wit: “It is hereby stipulated by and between the Village of Homewood, Appellant, and the Columbia Casualty Company, Appellee, by their respective attorneys that the above entitled appeal may be dismissed without costs, all costs having been paid.” On consideration whereof, it is now here ordered and adjudged by this court that this appeal be and the same is hereby dismissed, without costs, pursuant to the foregoing stipulation.